FIRST PACTRUST BANCORP, INC. ARTICLES SUPPLEMENTARY First PacTrust Bancorp, Inc., a Maryland corporation (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:Under a power contained in Article 6 of the charter of the Corporation, the Board of Directors of the Corporation, by the following resolution duly adopted at a meeting duly called and held on November 18, 2008, classified and designated 19,300 shares (the “Shares”) of the Corporation’s preferred stock, par value $0.01 per share (the “Preferred Stock”), as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A,” with the preferences, voting powers and other rights, restrictions, limitations as to dividends and other distributions, qualifications and terms and condition of redemption, as follows: RESOLVED, that pursuant to the provisions of the charter of the Corporation and applicable law, a series of Preferred Stock, par value $0.01 per share, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.Designation and Number of Shares.
